DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-29 are currently pending. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2022 has been entered. 
Terminal Disclaimer
The terminal disclaimer filed on 04/12/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 10,569077 and 10,143,836 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Given the above, the previous double patenting rejection has been withdrawn.
Claim Rejections - 35 USC § 112
Claims 1-22 and 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 (lines 7, 10, 17), 10-11 (lines 2), 13 (line 14), 19-20 (lines 2) and 29 (line 10) recite the limitation "the isolating micro sleeve". As the limitation is initially referred to as an “isolating and vibration dampening micro sleeve” as well in a few locations among the dependent claims, it is unclear if there is more than one micro sleeve. The phrasing simply needs to remain consistent.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 29 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Howat et al. US Publication 2010/0217257 (hereinafter Howat).
Regarding claim 29, Howat discloses a reduced Larsen Effect electrode for recording of electrical signals in a tissue or organ of a subject (Figure 1), the reduced Larsen Effect electrode having a longitudinal axis (element 12, as per Figure 1), a distal end and a proximal end (element 12) comprising: a micro electrode sub-assembly (element 46), comprising: an isolating and vibration dampening micro sleeve (44); a single insulation-coated electrode wire coaxially coupled along a portion thereof to said isolating micro sleeve for reducing vibrations of said single insulation-coated electrode wire (Figure 2 wire 40, within insulation 42 and coaxially coupled along 44), wherein said single insulation-coated electrode wire is configured to record said electrical signals ([0004] where the electrode wires are all fully capable of performing mapping, diagnosis, and/or ablation); wherein said single insulation-coated electrode wire and said isolating micro sleeve are coaxially coupled (element 46 as per Figure 2) within a rigidity-imparting micro cannula (element 46 is within another such layer at 30; 46 is located at labeled portion 28), wherein said rigidity-imparting micro cannula is fixed to said insulation-coated electrode wire via said isolating and vibration dampening micro sleeve (Figure 4 which has 28 fixed within that layer within 30), decreases the flexibility of said single insulation-coated electrode wire and prevents a building of a resonant wave in response to exposure to vibration resulting from acoustic pressure on the single insulation-coated electrode wire in response to exposure to vibration resulting from acoustic pressure on the single insulation-coated electrode wire (give the layers are made of insulating polymers and given they are in the same claimed configuration, they would have been fully capable without any additional structural modification of performing the claimed functional language), wherein said reduced Larsen Effect electrode is configured to reduce a Larsen effect by at least a factor of 10 over a range of frequencies between 50 Hz- 7 KHz (fully capable without any additional structural modification given the structure has been met).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: Claim 1 is now considered allowable over the prior art of record given the additional language of the elements being fixed and coaxially aligned with each other within the micro assembly. The closest prior art of record either is not fixed as in Miles US Patent 7,582058, Lax US 5741225, Eggers US 6106524, or Ciarrocca US Patent 7195630; does not have an exposed electrode wire (or electrode for that matter) as in Blewett US Patent 5,993,447; or does not have the required coaxial relationship between all of the main elements such as shown in Grasse US 2013/0338467 or Howat (above). The above references though teach all of the claimed components to some extent, they would not be combinable given some of their differencing modes of operation or desired functionality. The skilled artisan would not have arrived at the presently claimed invention of claim 1 given the structure in the required configuration without the use of the Applicant’s original as a blueprint for doing so.
Claims 13 and 23 are now allowable given the recently filed terminal disclaimer and for the same reasons mentioned previously over the prior art of record. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794